     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9
10                                UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12                                        FRESNO DIVISION
13
                                                    )
14   YVONNE OBLIA,                                  )       Case No.: 1:18-cv-01280-GSA
                                                    )
15                  Plaintiff,                      )
                                                    )       STIPULATION AND ORDER FOR AN
16        vs.                                       )       EXTENSION OF TIME FOR
     ANDREW SAUL,1                                  )       DEFENDANT’S RESPONSE TO
17   Commissioner of Social Security,               )       PLAINTIFF’S OPENING BRIEF
                                                    )
18                                                  )
                    Defendant.                      )
19                                                  )
20
21          IT IS HEREBY STIPULATED, by and between the parties, through their respective
22   counsel of record, that Defendant shall have an extension of time of 45 additional days to
23   respond to Plaintiff’s opening brief. The current due date is August 14, 2019. The new due date
24   will be September 28, 2019.
25
26
     1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
27
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g) (action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).

                                                        1
 1          This is Defendant’s first request for an extension of time for briefing and the third request
 2   in this case overall. There is good cause for this request. Since the filing of Plaintiff’s opening
 3   brief, Defendant’s counsel has worked on various district court cases and other substantive non-
 4   court matters, some of which were unanticipated and required immediate attention, and some of
 5   which required more time to complete than anticipated. Counsel also went on pre-approved
 6   leave for multiple days and has at least 25 district court matters scheduled between August 14,
 7   2019, to September 28, 2019. Some of the cases have been previously extended by other
 8   plaintiffs or Defendant, and counsel is prioritizing older cases while trying to avoid making
 9   multiple requests for extension where possible. She requires additional time to review the
10   record, to evaluate the issues raised in Plaintiff’s brief, to determine whether options exist for
11   settlement, and if not, to prepare Defendant’s response to Plaintiff’s brief.
12          Thus, Defendant is respectfully requesting additional time up to and including September
13   28, 2019, to respond to Plaintiff’s opening brief. This request is made in good faith with no
14   intention to unduly delay the proceedings. Defendant apologizes for the delay and any
15   inconvenience caused by the delay.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                       2
 1          The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3                                               Respectfully submitted,
 4
     Date: August 13, 2019                       LAW OFFICES OF LAWRENCE D. ROHLFING
 5
                                                 s/ Denise Bourgeois Haley by C.Chen*
 6                                               (As authorized by email on 8/13/2019)
                                                 DENISE BOURGEOIS HALEY
 7
                                                 Attorneys for Plaintiff
 8
     Date: August 13, 2019                       MCGREGOR W. SCOTT
 9                                               United States Attorney
10
                                                 By s/ Carolyn B. Chen
11                                               CAROLYN B. CHEN
                                                 Special Assistant U. S. Attorney
12
13                                               Attorneys for Defendant

14
     IT IS SO ORDERED.
15
16      Dated:      August 13, 2019                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


                                                     3
